--------------------------------------------------------------------------------

Exhibit 10.3
 
CONSULTING AGREEMENT
 
This Consulting Agreement (this “Agreement”) is entered into and effective this
13th day of September, 2013 (the “Effective Date”), by and between American
Restaurant Concepts, Inc., a Florida corporation (the “Company”), and Blue
Victory Holdings, Inc., a Nevada corporation (“Consultant”).
 
WITNESSETH:
 
WHEREAS, the Company and Consultant desire to enter into an agreement pursuant
to which Consultant will provide consulting services to the Company.
 
NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Company and Consultant agree as
follows:
 
1.            Retention.  The Company hereby retains Consultant to provide the
consulting services described herein to the Company for a period commencing on
the Effective Date and ending on the fifth anniversary of the Effective Date,
unless earlier terminated in accordance with the provisions of Section 5 hereof
(the “Consulting Term”).
 
2.            Independent Contractor.  Consultant and Company acknowledge and
agree that the relationship hereunder created is one of an independent
contractor and not one of employment.  Consultant shall at all times during the
Consulting Term act as an independent contractor and nothing hereunder shall be
construed to be inconsistent with this relationship or status or create or imply
a relationship of employer-employee between the Company and Consultant or its
employees or associates.  Consultant shall not hold Consultant or its employees
or associates out to third parties as employees or officers of the Company, and
shall have no authority to bind or commit the Company, legally or
otherwise.  Except as expressly provided herein, neither Consultant nor its
employees or associates shall be entitled to any benefits paid by the Company to
its employees.  Consultant shall be solely responsible for any tax consequences
applicable to Consultant or its employees or associates by reason of this
Agreement and the relationship established hereunder, and the Company shall not
be responsible for the payment of any federal, state or local taxes or
contributions imposed under any employment insurance, social security, income
tax or other tax law or regulation with respect to Consultant’s performance of
consulting services hereunder.
 
3.           Consulting Services.
 
(a)           Types of Services. Consultant shall provide consulting and
advisory services with respect to the following areas of the Company’s business
(the “Consulting Services”): (i) strategic, financial and operational planning,
(ii) the identification, valuation, and acquisition of undervalued assets, (iii)
asset management, operation, marketing and development, (iv) mergers,
acquisitions, divestitures, joint ventures, and similar transactions, (v) the
identification of acquisition candidates and financing sources, (vi) public and
private equity and debt financings, (vii) the preparation of reports, summaries,
corporate profiles, due diligence packages and other materials to properly
present the Company to third parties, (viii) branding, marketing and
advertising, (ix) executive and employee identification, recruiting, training
and retention; (x) investor relations and media affairs, and (xi) such other
areas as may reasonably be requested by the Company from time to time for the
purposes of helping the Company maximize long-term shareholder value.
 

 

 

 

 
(b)           Performance of Services.  Consultant shall comply with reasonable
requests by the Company for the Consulting Services and shall devote reasonable
time and reasonable best efforts, skill and attention to the performance of the
Consulting Services.  Consultant shall be responsible for determining the
method, details and means of performing the Consulting Services in consultation
with, and subject to the approval of, the Company.  Consultant shall appoint a
team leader who shall report to the Chief Executive Officer of the Company or
such other person as the Chief Executive Officer shall
designate.  Notwithstanding the above, the Company acknowledges and agrees that
Consultant may engage in and pursue such contemporaneous activities and
interests as Consultant may desire, for profit or otherwise, during the
Consulting Term.
 
4.             Compensation and Expenses.
 
(a)           Consulting Fees.  Consultant shall receive a consulting fee equal
to $2,500 each calendar quarter during the Consulting Term (the “Consulting
Fees”).  Each Consulting Fee shall be due and payable within 10 days after the
calendar quarter to which the Consulting Fee relates.  For the calendar quarter
ending September 30, 2013 and the calendar quarter during which the Consulting
Term expires or this Agreement is earlier terminated in accordance with the
provisions of Section 5, a pro-rata Consulting Fee shall be paid to Consultant
based on the number of days that passed during such calendar quarter for which
this Agreement was effective.  The Consulting Fees shall be payable in cash or
shares of the Company’s Class A common stock, par value $0.01 per share (“Common
Stock”), at Consultant’s discretion.  In the event Consultant elects to receive
a Consulting Fee in shares of Common Stock, the number of shares of Common Stock
to be issued to Consultant shall be determined in accordance with the share
calculation provisions attached hereto as Exhibit A.
 
(b)           Expenses.  Consultant shall be reimbursed promptly for all
reasonable and necessary business-related expenses pre-approved by the Company
and incurred by Consultant on behalf of the Company, including travel to and
from the Company, hotel rooms, meals and other related expenses.  Consultant
shall submit expense reports to the Company along with copies of the receipts
and invoices supporting the expenses.
 
5.             Termination.  This Agreement may be terminated by the Company or
Consultant at any time upon delivery of prior written notice to the
non-terminating party.
 

2

 

 

 
6.            Protection of Confidential Information of the Company.  Consultant
understands that Consultant’s consulting arrangement with the Company creates a
relationship of trust and confidence between Consultant and the
Company.  Consultant will not use or disclose, or allow anyone else to use or
disclose, any Confidential Information (as defined below) relating to the
Company, its products, services, suppliers or customers except as may be
necessary in the performance of Consultant’s work for the Company or as may be
specifically authorized in advance by appropriate officers of the
Company.  “Confidential Information” includes, but is not limited to,
information consisting of research and development, patents, trademarks and
copyrights, and any applications relating thereto, trade secrets, technical
information, computer programs, software, methodologies, innovations, software
tools, know-how, knowledge, designs, drawings, specifications, concepts, data,
reports, processes, techniques, documentation, pricing, marketing plans,
customer and prospect lists, financial information, salaries, business affairs,
suppliers, profits, markets, sales strategies, forecasts, and any other
information not available to the general public, whether written or oral, that
Consultant knows or has reason to know the Company would like to treat as
confidential for any purpose, such as maintaining a competitive advantage or
avoiding undesirable publicity.  Consultant will keep Confidential Information
secret and will not allow any unauthorized use of the same, whether or not any
document containing it is marked as confidential.  These restrictions, however,
will not apply to any information that: (i) is or becomes publicly available
without a breach of this Agreement by Consultant, (ii) can be shown by
documentation to have been known to Consultant at the time of its receipt from
the Company, (iii) is received by Consultant from a third party that did not
acquire or disclose such information by a wrongful or tortious act, or (iv) can
be shown by documentation to have been independently developed by Consultant
without reference to any Confidential Information.
 
7.             Miscellaneous.
 
(a)           Entire Agreement. This Agreement contains the entire agreement
between the parties and supersedes all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereto,
and no party shall be liable or bound to any other party in any manner by any
warranties, representations, guarantees or covenants except as specifically set
forth in this Agreement.  Neither party relied upon any representation or
warranty, whether written or oral, made by the other party or any of its
officers, directors, employees, agents or representatives, in making its
decision to enter into this Agreement.
 
(b)           Amendment and Modification.  This Agreement may not be amended,
modified or supplemented except by an instrument or instruments in writing
signed by the party against whom enforcement of any such amendment, modification
or supplement is sought.
 
(c)           Extensions and Waivers.  The parties hereto entitled to the
benefits of a term or provision may: (i) extend the time for the performance of
any of the obligations or other acts of the parties hereto; (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document, certificate or writing delivered pursuant hereto; or (iii) waive
compliance with any obligation, covenant, agreement or condition contained
herein.  Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument or instruments in writing
signed by the party against whom enforcement of any such extension or waiver is
sought.  No failure or delay on the part of any party hereto in the exercise of
any right hereunder shall impair such right or be construed to be a waiver of,
or acquiescence in, any breach of any representation, warranty, covenant or
agreement.  No waiver by either party hereto of any breach or default of any of
the representations, warranties, covenants or agreements set forth herein will
be deemed a waiver as to any subsequent or similar breach or default.
 

3

 

 

 
(d)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that Consultant may not assign its obligations under
this Agreement without the prior written consent of the Company.
 
(e)           Headings; Definitions.  The Section headings contained in this
Agreement are inserted for convenience of reference only and shall not affect
the meaning or interpretation of this Agreement.  All references to Sections
contained herein mean Sections of this Agreement unless otherwise stated.  All
capitalized terms defined herein are equally applicable to both the singular and
plural forms of such terms.
 
(f)            Severability.  If any provision of this Agreement or the
application thereof to any person or circumstance is held to be invalid or
unenforceable to any extent, the remainder of this Agreement shall remain in
full force and effect and shall be reformed to render the Agreement valid and
enforceable while reflecting to the greatest extent permissible the intent of
the parties hereto.
 
(g)           Notices.  All notices, requests, demands, and other communications
hereunder must be in writing and shall be deemed to have been duly given if
delivered by hand, first-class registered mail, facsimile or other electronic
medium to the applicable party.
 
(h)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
(i)            Counterparts. This Agreement may be executed in two or more
counterparts and delivered via facsimile or other electronic transmission, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.
 
[Remainder of page intentionally left blank]
 

4

 

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.

       
AMERICAN RESTAURANT CONCEPTS, INC.
         
 
By:
/s/ Richard W. Akam       Richard W. Akam       Chief Executive Officer  

         
BLUE VICTORY HOLDINGS, INC.
         
 
By:
/s/ Seenu G. Kasturi       Seenu G. Kasturi       President  

                                                                                                                            

5

 

 

 
Exhibit A
 
Share Calculation Provisions
 
(a)           Share Calculation.  The number of shares of Common Stock issuable
pursuant to Section 4(a) hereof shall be determined by dividing: (i) the
Consulting Fee, by (ii) the Market Price (as defined below).  The Company shall
not issue any fraction of a share of Common Stock upon the payment of any
Consulting Fee.  If the payment would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. 
 
(b)           Issuance Procedure.  Consultant will provide the Company with
written notice (each such notice, a “Notice”) specifying: (i) the Consulting Fee
that Consultant wishes to receive in shares of Common Stock, (ii) the name or
names in which the stock certificate or stock certificates for the shares of
Common Stock are to be issued, and (iii) the address or addresses to which such
certificates shall be delivered.  Within 10 business days after the date the
Company receives the Notice (the “Notice Date”), the Company shall issue and
deliver to the address designated in the Notice, a stock certificate or stock
certificates of the Company representing the number of shares of Common Stock to
which Consultant is entitled. The Company shall pay any and all taxes that may
be payable with respect to the issuance and delivery of the shares of Common
Stock.
 
(c)           Certain Definitions.  For the purposes of this Exhibit A, the
following terms shall have the following meanings:
 
(i)           “Market Price” means: (x) if the Common Stock is listed on a
Trading Market (as defined below), the Closing Price (as defined below) on the
Trading Day (as defined below) that immediately precedes the Notice Date, (y) if
the Common Stock is not then listed or quoted for trading on a Trading Market
and if prices for the Common Stock are then reported in the OTCQX, OTCQB or OTC
Pink tiers of the OTC Markets Group, Inc., or a successor OTC market tier or
company, the average of the most recent bid and ask prices per share of the
Common Stock so reported on the Trading Day that immediately precedes the Notice
Date, and (z) in all other cases, the fair market value of a share of Common
Stock as determined by the Company and Consultant; provided, however, that in
the event the Company and Consultant are unable to agree upon the Market Price
within fifteen (15) days of the Notice Date, the Market Price will be determined
by a nationally recognized independent appraiser selected in good faith by the
Company and reasonably acceptable to Consultant, the fees and expenses of which
will be shared equally by the Company and Consultant.
 
(ii)          “Closing Price” means, for any date, the closing price of the
Common Stock for such date on the Trading Market on which the Common Stock is
then listed or quoted as reported by Bloomberg L.P. (based on a Trading Day from
9:30 a.m. (New York City time) to 4:00 p.m. (New York City time)).
 
(iii)         “Trading Day” means a day on which the Trading Markets are open
for business.
 

 

 

 

 
(iv)         “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the New York Stock Exchange, the NYSE AMEX, the Nasdaq Capital Market, the
Nasdaq Global Market, the Nasdaq Global Select Market, or the OTC Bulletin Board
(or any successors to any of the foregoing).
 
(d)           Share Limit.  Notwithstanding any other provision in this Exhibit
A to the contrary, in no event shall the Company be required under this Exhibit
A to: (i) issue more shares of Common Stock than the Company has authorized and
available for issuance, or (ii) breach its obligations under the rules or
regulations of any Trading Market on which its shares of Common Stock may then
be listed.  In the event the Company does not have adequate shares of Common
Stock authorized and available for issuance to be able to fulfill a Notice, or
the Company would breach its obligations under the rules or regulations of any
Trading Market on which its shares of Common Stock are then listed if it
fulfilled a Notice, Consultant agrees to accept payment of the applicable
Consulting Fee in the form of cash.
 
* * * * *

2